Complaining of our opinion on original presentation, appellant insists that we were wrong, and we have again reviewed the only bill of exceptions in this case, which complains of the refusal of the motion for new trial. Said motion set up certain conduct on the part of named jurors who sat in this case, averring that appellant was reliably informed and had reason to believe and did believe that the facts relating to said conduct were true. Appellant asked that process be issued for the jurors in his case so that when the hearing on his motion was had he might prove the facts so set up. The jurors appeared in obedience to such process. Appellant's counsel talked to all or part of them. Answering appellant's motion the State's attorney presented to the court his exception to the allegations of said motion, — because none of the matters extrinsic to the record were supported by the affidavit of any juror having knowledge of said purported facts; because as to none of such matters did the motion state from what source appellant received the information relied upon in making the motion; because no reason or excuse was stated in the motion why same was not supported by the affidavit of some person or persons who gave appellant his information; because all the matters averred in the *Page 114 
motion were but hearsay on the part of appellant. It might be stated in this connection that none of the averments in the motion for new trial were of such nature and character as that a prosecution for perjury might be predicated upon them, in the event they were untrue. The court below sustained the State's exception, struck out of the motion all of those paragraphs setting up facts which reflected on the conduct or attitude of the jurors, and no amendment being offered by appellant, the court overruled the motion and excused the jurors from attendance on the court. The bill also shows that appellant only tendered the jurors upon those parts of the motion thus stricken out upon the exception of the State's attorney; and said bill is further qualified to show that no statement was made by appellant or his attorney at the time or after the exception of the State was sustained, that any member of the jury, if permitted to testify, would sustain the allegations stricken out, or would show the transaction had as set out in appellant's motion for new trial.
Appellant cites the Means case, 100 Tex.Crim. Rep., 271 S.W. Rep. 613. The complaint in that case upon which it was reversed carried with it the statement that if the jurors had been allowed to testify the defendant would have shown the exact transaction set up in the motion for new trial. It is also noted that the matters alleged as misconduct on the part of the jury, in the motion for new trial, in the Means case, supra, were set up as newly discovered evidence, and the trial court seems to have held said motion bad because the fact of the newly discovered testimony was not supported by the ex parte affidavit of anyone. In Heffnarn v. State, 260 S.W. Rep. 198, we merely held that one who desires the presence and testimony of jurors in support of his motion for new trial, is entitled to compulsory process to secure their attendance. The court having ordered such process in the instant case, that question is not here involved.
This case seems to us to turn on points not raised in the Means case, supra. We do not believe it should be held that one convicted of crime who makes a motion for new trial pointing out extraneous matters as grounds thereof, all of which are hearsay as to the accused, and to which he necessarily swears on information and belief, is entitled to have such motion considered without attaching the affidavit of some person who has knowledge of such matters, or unless the motion named some person as the source of the information and belief of the accused in making the allegations of the motion, *Page 115 
or without stating some reason or excuse for failure to have supporting affidavits or for not procuring the names of the parties upon whose statements of fact appellant relied as the source of his information.
It seems to us to hold otherwise would authorize in every case the making of general indefinite motions for new trials upon information and belief without specific averment of fact or supporting affidavit, and in such form as that same would not support prosecutions for perjury, which would compel trial courts to order process for any and all parties that might be desired and to enable the parties thus convicted to go upon limitless fishing expeditions.
In Kannmacher v. State, 51 Tex.Crim. Rep., it was said: "Of course, it is incumbent in the first instance, on the party attacking the verdict to do so by the allegation of some fact supported by affidavits which question the integrity of the verdict and tend to show some misconduct of the jury in arriving at the verdict." In that case it appears that the jury had agreed while in retirement that unless compelled by the court they would make no statement as to what took place in the jury room, and we have no doubt of the right of the accused to have jurors who make such agreement, testify in open court to any misconduct that may be specifically averred and properly authenticated. In Morrison v. State, 39 Tex.Crim. Rep., it appears that appellant swore in his motion that he was unable to get an affidavit from any juror because they were unwilling to make same. We find no such averment in the instant case. There is no verified statement in appellant's motion here that the jurors or any of them had refused to talk to him or his attorney, or that any or all of them had refused to make affidavit supporting his averment of misconduct. Nor is it stated in any form that when the jurors appeared on the day of the hearing of the motion for new trial, and were interviewed by appellant and his attorney, that they then declined to talk or refused to make affidavit. Art. 751 of our statutes, subdivision 8, says that it shall be competent to prove misconduct of the jury by the voluntary affidavit of a juror, and the verdict may in like manner be sustained by such affidavit. We have interpreted this to mean that upon such issue when properly raised oral testimony of jurors and others may be heard, but have never held that such issue may be raised save by some specific pointed affidavit stating facts, which if true would entitle the accused to a *Page 116 
new trial, and these facts must be more than mere suspicion. As said by Judge Davidson in Long v. State, 48 Tex. Crim. 175
:
"While it is safest, always, to follow the language of the statute or its commands in regard to this question of misconduct, still, the mere fact that affidavits were not made in obedience to the prior instructions of the court, would not necessarily require reversal of the judgment if the facts were otherwise produced, or if the opportunity was afforded and the accused declined to produce the evidence. The ultimate effect and intent of these statutes is to inform the court with the sworn statements, either written or verbal, of the facts attending and manifesting the misconduct. This court would not feel called upon to reverse a judgment where the facts have been adduced or tendered for introduction, if declined simply because they were verbal, and not set out in affidavits. The essential matter is the information for the benefit of the trial court, and in case of its rejection by that court or the overruling of the motion then for the inspection of this court on appeal."
While this court does not incline to approve the sustaining of exceptions on the part of the State to matters contained in motions for new trial, when it appears in fact that the jurors are present and the facts can be ascertained without a great deal of trouble, still there must be some discretion on this point confided to the trial court in such matters, and it so plainly appearing in this connection that the jurors in this case had been talked to and examined privately by appellant prior to the time the court overruled his motion and that appellant must have been advised of what the jurors had to say or of the fact that they refused to talk, and that he attempted to make no further statement in connection with his motion showing that he had used diligence, or that he was denied the right of supporting affidavits, it seems to us that the court's action was within the discretion necessarily confided in him.
Believing no error appears, the motion for rehearing is overruled.
Overruled.